Citation Nr: 1138744	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  06-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II due to Agent Orange exposure.

2.  Entitlement to service connection for chronic inflammation demyelinating polyneuropathy (CIDP) of the right upper extremity claimed as peripheral neuropathy due to Agent Orange exposure.

3.  Entitlement to service connection for CIDP of the left upper extremity claimed as peripheral neuropathy due to Agent Orange exposure.

4.  Entitlement to service connection for a kidney disorder due to Agent Orange.

5.  Entitlement to service connection for sexual dysfunction due to Agent Orange.

6.  Entitlement to service connection for a bilateral foot disorder due to Agent Orange.

7.  Entitlement to service connection for a heart condition disorder due to Agent Orange.

8.  Entitlement to service connection for hypertension due to Agent Orange.

9.  Entitlement to service connection for a vision disorder due to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2005 by the RO in Houston, Texas, which, in relevant part, denied the above claims.

In August 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Houston, Texas RO.  A transcript of the hearing is of record.

When these issues were originally before the Board in November 2008, they were stayed pursuant to Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per curiam order).  The Board denied additional claims for service connection in November 2008, which the Veteran did not appeal.  On May 8, 2008, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), where it reversed the U.S. Court of Appeals for Veterans Claims (Veterans Court) decision in Haas v. Nicholson, 20 Vet. App. 257 (2006).  The Board remanded this case for additional development in May 2009 and for additional notice in August 2010.  The case returns now for appellate consideration.


FINDINGS OF FACT

1.  The Veteran did not set foot on the landmass of Vietnam during active service.

2.  The Veteran did not travel on the inland waterways of Vietnam during active service.

3.  The Veteran was not exposed to herbicides while in active service, to include while serving aboard the U.S.S. Cochrane.

4.  The claimed diabetes mellitus, type 2, CIDP, kidney, sexual dysfunction, bilateral foot, heart condition and hypertension disabilities have not been related to any incident of service.

5.  The Veteran is not service-connected for diabetes mellitus, type 2.



CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus, type 2, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran's CIDP of the right upper extremity claimed as peripheral neuropathy was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  The Veteran's CIDP of the left upper extremity claimed as peripheral neuropathy was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  The Veteran's kidney disability, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

5.  The Veteran's sexual dysfunction disability, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

6.  The Veteran's bilateral foot disability, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

7.  The Veteran's heart condition disability, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

8.  The Veteran's hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

9.  The Veteran's visual disability, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claims, an April 2005 letter satisfied the duty to notify provisions except for the degree of disability and effective date elements of Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records searches of the deck logs of the U.S.S. Cochrane have been performed.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements which are either contradicted by the remaining record or unsupported by competent evidence.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id., at 40.  As will be discussed below, the Board has found that the Veteran's lay evidence is inconsistent and not competent as discussed below.  The remaining evidence does not support a finding that an inservice event, injury or disease occurred.  Such evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (Because some evidence of an in-service event, injury, or disease is required in order to substantiate a claim for service connection and because a postservice medical examination could not provide evidence of such past events, a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain credible and competent evidence of an in-service event, injury, or disease.).  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in May 2009 to ascertain whether the U.S.S. Cochrane was involved in the storage, transport or spraying of herbicides and whether the Cochrane's decklogs reflected shore trips for the crew between November 15, 1965 and December 15, 1966.  The JSRRC letter discussed below indicates that no Navy ship was involved in storage, transport or spraying of herbicides.  The Cochrane's decklogs reflected that she was not in theater between November 15, 1965 and December 15, 1966.  The Board finds that the RO complied substantially with May 2009 remand instructions.  The Board also remanded the case in August 2010 due to an error in which the Supplemental Statement of the Case (SSOC) had been mailed to the wrong address, depriving the Veteran of due process.  The Board remanded for corrected notice of the SSOC.  The Appeals Management Center mailed a SSOC to the correct address in June 2011.  The Board's August 2010 remand instruction has been carried out in full.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he has numerous disabilities all as a result of herbicide exposure during service aboard the U.S.S. Cochrane and while visiting Vietnam during active service.  For the reasons that follow, the Board finds that the Veteran did not have exposure to herbicides during service and did not set foot on the landmass of Vietnam or serve in the inland waterways of Vietnam.  The Board concludes that the presumption of herbicide exposure is not satisfied and that service connection is not warranted for any of the claimed disabilities.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The crux of the instant case is whether the Veteran was exposed to herbicides during active service.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008).  

The Veteran testified before the undersigned he had exposure to herbicides while serving aboard the U.S.S. Cochrane.  He asserts he stepped foot in Vietnam to load supplies while assigned to the Cochrane.  In addition, he contends that he was actually exposed to herbicides on the ship as the airplanes on the aircraft were in charge of dumping herbicides and the aircraft would dump the left over Agent Orange near or on the ship.  During the August 2008 Board hearing, the Veteran's representative indicated that the Veteran reported making port on the shore of Vietnam in December 1965 and he specifically requested that the VA check the deck logs for a 60-day window within that timeframe.  The Board notes incidentally that the hearing transcript refers to the Veteran's ship as the Katherine, which is an incorrect rendering of Cochrane.  All service department evidence and the Veteran's prior statements establish that the Veteran served on the Cochrane.  

The remaining evidence of record indicates that the Veteran served in the contiguous waters off the coast of Vietnam, but that he did not set foot on the Vietnam land mass, or in its inland waters.  The Veteran's service personnel records do not establish the Veteran's presence on the landmass of Vietnam or in the inland waterways.  The Veteran's DD 214 indicates that he had three years and eight months of foreign and/or sea service.  The Veteran is also in receipt of the Republic of Vietnam Campaign Medal.  The Campaign Medal, without more, does not establish the Veteran's presence on the landmass or the inland waters of Vietnam.  See Haas.  His service personnel records do show service offshore aboard the U.S.S. Cochrane.  There is no indication that he was sent ashore from the Cochrane.  The Cochrane does not appear on the list of ships that entered the inland waters of Vietnam, docked in Vietnam or operated in close proximity to Vietnam sending servicemen ashore according to VA research.  See M21-1MR IV.ii.2.C.10.k; see also Vietnam Era Navy Ship Agent Orange Exposure Development Site, Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (last updated May 4, 2011).  

The Board remanded this case in August 2009 in part to develop evidence of whether the Veteran set foot on Vietnam in December 1965, instructing that the deck logs of the Cochrane be searched for an indication that the Veteran may have gone ashore at that time.  The National Archives provided a June 2009 letter indicating that the decklogs were searched and that the Cochrane was in Pearl Harbor and the waters off Hawaii at that time.  The Board also notes that a March 2008 PIES search response indicates that the Cochrane was in Pearl Harbor and Hawaiian waters between October 1965 and July 1966.  

The Board also notes that, prior to the August 2009 remand, the U.S. Army and Joint Services Records Research Center (JSRRC) issued a May 2009 letter to VA concerning research findings regarding Navy and Coast Guard ships during the Vietnam Era.  The JSRRC indicated that they had found no evidence indicating that Navy or Coast Guard ships used, stored, tested or transported tactical herbicides and that the agency cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The JSRRC indicated that they could provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam Era.  This letter was memorialized in M21-1MR in October 2010 with instructions that it be added to claims folders wherein a veteran alleged exposure to herbicides solely on service aboard a ship operating in offshore waters.  See M21-1MR Part IV.ii.2.C.10.m.  While the RO in this case did not add the letter to the claims file, the Board notes that it was in VA possession and part of VA adjudication procedure at the time of the June 2011 Supplemental Statement of the Case; therefore, the letter was constructively a part of the record at that time.  The Board concludes that there is no prejudice to the Veteran in relying on this portion of M21-1MR and the May 2009 JSRRC letter.

The Board finds that the Veteran did not set foot on the landmass of Vietnam or serve in the inland waters of Vietnam.  The Veteran has not alleged nor does VA research show that the Cochrane entered in the inland waters of Vietnam.  The Veteran has alleged that he went ashore in Vietnam, but his allegation was at a time when the Cochrane was not in theater.  The Board finds that the Veteran's allegation is not consistent with the circumstances of the Veteran's service and is therefore highly unpersuasive.  The Board finds that the Veteran's allegations are without probative weight.  The Board concludes that the Veteran is not presumed to have been exposed to herbicides either by setting foot on the landmass of Vietnam or serving in the inland waters of Vietnam during active service.  See Haas.  The presumption of exposure is not satisfied.  

In those cases where the evidence does not satisfy a presumption relating to the establishment of an element of service connection, the failure to satisfy the presumption does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee applies to claims based on exposure to herbicides.  Brock v. Brown, 10 Vet. App. 155 (1997).  

The Board finds that the above discussion regarding the Veteran's alleged setting foot in Vietnam as proof of herbicide exposure is also pertinent in the direct theory of service connection.  The Veteran provided a history inconsistent with the Cochrane's location.  He has offered no other time when he might have gone ashore to be exposed.  The Board finds that the Veteran was not actually exposed by setting foot in Vietnam.

The Veteran's September 2005 Notice of Disagreement indicates that the Veteran alleged that he handled barrels of Agent Orange and took many onto bases in Vietnam which were supplying duster aircraft.  The Veteran's basic allegation is that the Cochrane transported the herbicide resulting in his exposure, which is contrary to specific findings of the JSRRC.  The Board notes that the Veteran had been separated from service for nearly forty years by the time of his Notice of Disagreement.  Given the exhaustive searches conducted by the JSRRC and the near forty year separation between the Veteran's separation from service and the Veteran's statement, the Board affords more probative weight to the JSRRC's letter that U.S. Navy ships did not transport tactical herbicides during the Vietnam conflict.  The Board finds that the Veteran was not exposed to herbicides from herbicide transport.  

The Veteran has also testified that he was exposed to herbicides by aircraft.  The Veteran indicated that his ship served as a picket ship for carriers.  The Veteran reported that aircraft would dump herbicides prior to approaches and landings on the carrier.  The record is not clear how the Veteran knew that planes on approach for carrier landings were dumping herbicides.  That an aircraft dumped something prior to approach is observable, but the identity of the material jettisoned is not.  The Board takes judicial notice of the well known fact that aircraft regularly dump fuel prior to landings.  Furthermore, the JSRRC letter indicates that the U.S. Navy ships have not been found to have used, stored, tested or transported tactical herbicides and that the agency cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  As a result, the Board sees no plausible reason on this record why carrier based aircraft would have been loaded with herbicides which were jettison on return to the carrier.  As the Veteran is not competent to identify the substance jettisoned from the aircraft, a plausible, non-herbicidal substance is regularly jettisoned from aircraft on landing approach and the lack of a reason that carrier based aircraft would have been loaded with herbicides, the Board finds that the Veteran was not exposed to herbicides while aboard the U.S.S. Cochrane by aircraft dumping substances on approach for carrier landings. 

In sum, the Board finds that preponderance of the evidence is against the Veteran having been actually exposed to herbicides during active service.  The Veteran has not alleged an alternative inservice incurrence event, injury or disease which might be responsible for his current disabilities.  The Veteran does not allege continuity of symptomatology to service.  The remaining evidence does not suggest an alternative inservice event injury or disease which might be responsible for his current disabilities.  The remaining evidence also does not suggest continuity of symptomatology to service.  The Board concludes that service connection must be denied on a direct basis.  See Hickson.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic diseases of the nervous system, diabetes mellitus, certain heart, kidney and hypertensive diseases become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the instant case, the Veteran testified that he was first diagnosed with diabetes mellitus, type 2, in 1969 or 1970.  The Board notes that this is more than one year after separation in September 1967.  The Veteran testified that he was diagnosed with coronary artery disease following a heart attack in 1995 and that his remaining disabilities were more recent than 1995.  Even relying on the Veteran's dates of onset, none of the disabilities on appeal were present within one year of separation from service.  The Board concludes that the presumption is not satisfied.

The Veteran has alleged that he has a visual disorder due to diabetes mellitus, type 2.  Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  The Veteran is not service-connected for diabetes mellitus, type 2; he cannot be service-connected for any disability secondary to diabetes mellitus, type 2.  

In sum, the Board finds that the Veteran is not presumed exposed to herbicides, was not actually exposed to herbicides during service and his disabilities have not been continuous since service.  Direct service connection is not available for any of the claimed disabilities.  Similarly, the Board finds that his disabilities were not manifest within one year of separation from active service.  The presumptive service connection is not warranted for any of the claimed disabilities based on either the herbicide presumptions or the one year presumption.  Finally, the Veteran has no service-connected disabilities.  As a result, no disability may be service-connected as secondary to another service-connected disability.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied regardless of basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, due to Agent Orange exposure is denied.

Entitlement to service connection for CIDP of the right upper extremity claimed as peripheral neuropathy due to Agent Orange exposure is denied.

Entitlement to service connection for CIDP of the left upper extremity claimed as peripheral neuropathy due to Agent Orange exposure is denied.

Entitlement to service connection for a kidney disorder due to Agent Orange is denied.

Entitlement to service connection for sexual dysfunction due to Agent Orange is denied.

Entitlement to service connection for a bilateral foot disorder due to Agent Orange is denied.

Entitlement to service connection for a heart condition disorder due to Agent Orange is denied.

Entitlement to service connection for hypertension due to Agent Orange is denied.

Entitlement to service connection for a vision disorder due to diabetes mellitus, type II, is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


